OMB Number: 3235-0167 Expires: October 31, 2007 Estimated average burden hours per response . 1.50 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-49986 America First Apartment Investors, Inc. (Exact name of registrant as specified in its charter) 1004 Farnam Street, Suite 100 Omaha, Nebraska 68102 (402) 557-6360 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $.01 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) [x] Rule 12h-3(b)(1)(i) [x] Rule 12g-4(a)(1)(ii) [] Rule 12h-3(b)(1)(ii) [] Rule 12g-4(a)(2)(i) [] Rule 12h-3(b)(2)(i) [] Rule 12g-4(a)(2)(ii) [] Rule 12h-3(b)(2)(ii) [] Rule 15d-6 [] Approximate number of holders of record as of the certification or notice date: 1 Pursuant to the requirements of the Securities Exchange Act of 1934, America First Apartment Investors, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:September 25, 2007 By: /s/ John H. Cassidy Name:John H. Cassidy Title: President and Chief Executive Officer
